DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on April 9, 2021 to the non-final Office action of January 11, 2021 is acknowledged.  The Office action on the currently pending claims 1, 4-6, 9, 11, 13, 16, 18, and 19 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James A. Larson (Reg. No. 40,443) on May 11, 2021.
See next page→

Claim 1 Ln.14: “--a pressure relief/equalization device in the removable cover which provides air communication between the interior space and ambient environment such that-- pressure in the interior space equals –the-- ambient pressure”
Claim 8: (Canceled)
Claim 11 Ln.6: “[a pressure relief/equalization device-- in the horizontal cover”

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claims 1 and 11, and at least in part, because claims 1 and 11 recite the limitations:
(Claim 1): “a pressure relief/equalization device in the removable cover which provides air communication between the interior space and ambient environment such that pressure in the interior space equals the ambient pressure”.
(Claim 11): “a pressure relief/equalization device in the horizontal cover which provides air communication between the interior space and ambient environment wherein pressure in the interior space equals ambient pressure”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1 and 11, are believed to render said claims 1 and 11, and all 
In the amendments filed on April 9, 2021, Applicant amended claim 11 in order to address the claim objection made in the non-final Office action of January 11, 2021. The amendments have been fully considered and accepted.  The claim objection is hereby withdrawn.
The newly cited prior art references (see PTO-892) teach other liquid submersion devices in which a housing has a lid that is not sealed with a tray and other pressure compensation mechanisms. However, none of the cited prior art references, taken alone or in combination, teach a pressure relief/equalization device on a lid of a submersion cooled server blade that equalizes the internal pressure of the submersion cooled server blade with the ambient air pressure as claimed (i.e., equalizing internal liquid pressure with outer air pressure) in the present invention.
Furthermore, absent impermissible hindsight and/or without rendering the device inoperable for its intended purpose, none of the references of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed.
Applicant further submitted a Terminal-Disclaimer on December 22, 2020 to address the double patenting rejection made in the previous Office actions.  The Terminal-Disclaimer was approved on December 29, 2020.  The double patenting rejection is hereby withdrawn.
The Office has not identified any other double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/STEPHEN S SUL/Primary Examiner, Art Unit 2835